EXHIBIT A-4 Form of Articles of Merger FEDERAL IDENTIFICATION NO. Fee: $250.00 Examiner The Commonwealth of Massachusetts William Francis Galvin Secretary of the Commonwealth One Ashburton Place, Boston, Massachusetts 02108-1512 ARTICLES OF MERGER OF TRUST AND CORPORATION (General Laws, Chapter 156B, Section 83) We, Chet Messer , *President /*Vice President and Rich Rapp , *Clerk/*Assistant Clerk Secretary, of KeySpan New England, Inc., a Delaware corporation (Name of corporation) located at One Beacon Street, Boston, Massachusetts 02108 (Address of corporation) and the trustees or other persons authorized to sign for the trust named below hereby certify as follows: 1. The trust to be merged into the corporation is: NAME STATE OF ORGANIZATION DATE OF ORGANIZATION Eastern Enterprises Massachusetts July 18, 1929 P.C. *Delete the inapplicable words. 2. The *corporation / *trust owns at least ninety percent (90%) of the outstanding shares of each class of the *corporation / *trust . 3. In the case of the above-named trust, the provisions of the Instrument of Declaration of Trust permit the merger herein described, and that all action required under the laws of this Commonwealth in connection with this merger has been duly taken. 4. The agreement of merger complies with the requirements of General Laws, Chapter 156B, Section 83, and will be kept as provided by Subsection (d) thereof. The corporation will furnish a copy of said agreement to any stockholder of the corporation, or any person who was an owner of a certificate of participation or shares of the association or trust, upon written request and without charge. 5. The effective date of the merger determined pursuant to the agreement referred to in paragraph 4 shall be the date approved and filed by the Secretary of the Commonwealth. If a later effective date is desired, specify such date which shall not be more than thirty days after the date of filing: N/A 6. The undersigned officers, with respect to the corporation, and the undersigned trustees or other authorized persons, with respect to the trust, further certify that the agreement of merger has been duly approved by the corporation and by the trust, respectively, in the manner required by General Laws, Chapter 156B, Section 83 on the following dates: Date of approval by corporation: , 2001 Date of approval by trust: , 2001 SIGNED UNDER THE PENALTIES OF PERJURY, this day of , 2001, FOR THE CORPORATION: ,*President /*Vice President, ,* Clerk/ *Assistant Clerk Secretary. FOR THE TRUST: (Trustees or authorized persons) THE COMMONWEALTH OF MASSACHUSETTS ARTICLES OF MERGER OF TRUST AND CORPORATION (General Laws, Chapter 156B, Section 83) I hereby approve the within Articles of Merger of Trust and Corporation and, the filing fee in the amount of $, having been paid, said articles are deemed to have been filed with me this day of , 20. Effective date: WILLIAM FRANCIS GALVIN Secretary of the Commonwealth TO BE FILLED IN BY CORPORATION Photocopy of document to be sent to: Telephone:
